On Application for Rehearing.
Monroe, J.
It was not thought, by the majority of the court, that any serious doubt would arise as to the right of the defendant to charge and recover compensation for the storage, in its own warehouses, of goods left on its hands by reason of the failure of the consignee to remove the same promptly, or for the enforced storage of property handled by it in its capacity as a common carrier, but, as there appears to be some uncertainty concerning the interpretation of which the *1831opinion and decree, heretofore handed down and entered, are properly susceptible, and as that uncertainty is shared by our brethren, who-withheld their concurrence upon that account, we think it advisable to say that it is not the meaning or intent of the judgment, as rendered, to deny the right of defendant to charge and recover compensation, under the circumstances, as hereinbefore stated, and that the difference of opinion between the members of the court was not as to whether such right exists, foi* we are all agreed that it does, but as to whether the fact of, its existence was sufficiently recognized in the opinion and decree. With this explanation, the application for rehearing is refused.